IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 101 EAL 2018
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
               v.                               :
                                                :
                                                :
 ALANAH F.F. PETERS,                            :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 30th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:

       Whether the Superior Court erred in rejecting, under a constructive possession
       theory, Petitioner’s challenge to the sufficiency of the evidence to support her
       conviction for carrying a firearm without a license?